DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 16–20, non-elected without traverse in the May 18, 2020, Reply.  Accordingly, Claims 16–20 are canceled hereinbelow.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Temnit Afework (58,202) on May 12, 2021.




The application has been amended as follows: 
Claim 1 (Currently Amended) A display apparatus, comprising:
	a display panel on which an image is to be displayed;
a chassis arranged at a rear side of the display panel, the chassis including a conductive material;
an adhesive including a conductive material, the adhesive including a first adhesive, a second adhesive and a third adhesive,
a bezel configured to support the display panel and including a non-conductive material, the adhesive being applied as a form of a layer by being coated inside an inner side surface of the bezel such that static electricity is guided away from being discharged toward an inside of the display panel,
wherein the bezel includes a frame configured to support a front surface of the display panel and sidewalls protruding from the frame to cover lateral surfaces of the display panel; and
the inner side surface of the bezel further includes a guide portion which includes:
	a first guide portion formed on a rear surface of the frame such that the first adhesive is coated in the first guide portion on the rear surface of the frame and faces the front surface of the display panel, 
	a second guide portion formed on the sidewalls of the frame such that the second adhesive is coated in the second guide portion on the sidewalls of the frame and faces the chassis, and
	a third guide portion formed on the rear surface of the frame and connected to the second guide portion such that the second adhesive is continuously coated with the third adhesive.

Claim 15 (Currently Amended)  The display apparatus of claim 1, wherein the first guide portion is provided on a periphery of the frame to guide coating of the first adhesive.

Claims 16–20 (Canceled)
Allowable Subject Matter
Claims 1–6, 8, 9, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments and explanations provided in the April 7, 2021, Reply, are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RYAN CROCKETT/Primary Examiner, Art Unit 2871